Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 	The amendment and remarks, filed 3/7/2022, are acknowledged.  Claim 11 is amended.  
Claims 6-17 are pending and are currently under examination.

Declaration
	The declaration under 37 CFR 1.130, filed on 3/7/2022, is acknowledged and will be addressed in the rejection set forth below.

Claim Rejections Withdrawn
The rejection of claims 11 and 13 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trachtman (US Patent 9,138,441, 2015) is withdrawn in light of applicant’s amendment thereto.


Claim Rejections Maintained
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 6-17 under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al (Sports, 6, 70, pp. 1-18, 7/26/2018) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to methods of reducing TNF-α and treating or reducing inflammation in a human by orally administering a composition comprising Bacillus subtilits.
Townsend et al disclose a method where 1x109 CFUs of Bacillus subtilis were orally administered to humans daily for 12 weeks (see abstract).  TNF-α levels in blood were measured before and after the testing period (see abstract).  The subjects performed resistance training 2-3 times a week for 12 weeks (see Table 1).  With regard to the stated method goals, administering the same composition to the same population will necessarily result in the same results.  Therefore, if the invention works as claimed, practicing the method will necessarily lead to the claimed method goals.  It is noted that the results and most of the language in the instant specification appear to be a copy of what is shown in the reference.  
Applicant argues: That Applicant is entitled to the exception provided under 35 USC 102(b)(1)(A) and should not be treated as prior art. Applicant refers to the declaration of John Deaton under 37 CFR 1.130 to support this argument.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
The declaration of John Deaton is noted.  However, it is insufficient to invoke an exception for the following reasons. 
In making a submission under 37 CFR 1.130(a), the applicant or patent owner is attempting to show that: (1) the disclosure was made by the inventor or a joint inventor; or (2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. In other words, the affidavits or declarations are seeking to attribute an activity, a reference, or part of a reference to the inventor(s) to show that the disclosure is not available as prior art under 35 U.S.C. 102(a).  In evaluating whether a declaration under 37 CFR 1.130(a) is effective, Office personnel will consider whether the affidavit or declaration shows sufficient facts, in weight and character, to establish that the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.  Some factors to consider are the following:
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).
In the instant case, there are several issues.  
The declarant states that “we” describes “activities performed as a team by me, my co-inventors, and/or others employed by or associated with the applicant, Deerland Enzymes”. It then states that “we directed the study performed by Townsend et al.” and that “we provided our probiotic supplement for the study performed by Townsend et al”.  The defined “we,” includes people who are not listed as joint inventors of the claimed invention.  Therefore, the statement in paragraph 8 that “we directed the study performed by Townsend et al.” means that someone other than the named joint inventors could also have been an inventor of the claimed subject matter or that someone other than the named joint inventors could have been the person(s) that directed the Townsend study.
Additionally, in paragraph 8, the declarant states that “we directed the study performed by Townsend et al.”  It is not clear what “directing” a study entails.  Paragraph 10 of the declaration says in a conclusory fashion that “the subject matter of Townsend et al. was obtained directly or indirectly from an inventor.”  However, the relevant subject matter is the method steps of the claims.  Therefore, the conclusory statement is somewhat at odds with paragraph 9, which says that “[w]e provided our probiotic supplement for the study performed by Townsend et al.”  Accepting the declarant’s statement about providing the sample to Townsend as true, it does not follow that the named joint inventors were responsible for the method disclosed by Townsend.  The declaration only establishes that the “we” of the declaration gave a sample to Townsend.  This interpretation is further supported by the statements made by the authors of the Townsend reference who stated that their study was funded by a grant from Deerland Enzymes and that “the funders had no role in the design of the study; the collection, analyses, or interpretation of data’ in the writing of the manuscript, and in the decision to publish the results.” 
Therefore, it does not appear that the declaration supports the contention that the Townsend disclosure was attributable to the named joint inventors. 

New Claim Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/354,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of reducing TNF-α and treating or reducing inflammation in a human by orally administering a composition comprising Bacillus subtilits and submitting the human to a resistance training program.
The copending claims are drawn to methods of improving body composition by orally administering, to a human, Bacillus subtilis at a dose of about 1x109 to 1x1010CFU per day for at least 90 days and submitting the human to a resistance training program 3 days a week for the entire 90 days.  Therefore, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645